EX-10.62.07 SECOND AMENDMENT TO LOAN AGREEMENT This SECOND AMENDMENT TO LOAN AGREEMENT (this “Amendment”), is made and entered into as of December 29, 2008 (the “Effective Date”), amongESC-ARBOR PLACE, LLC, a Washington limited liability company (the “Borrower”), the Lenders party hereto, and GENERAL ELECTRIC CAPITAL CORPORATION (“GE Capital”), as administrative agent and collateral agent for the Lenders party to the Loan Agreement described below (in such capacity, and together with its successors and permitted assigns,the “Agent”). W I T N E S S E T H: WHEREAS, Borrower, Lenders and the Agent are parties to that certain Loan Agreement, dated June 30, 2006, as amended by First Amendment thereto dated December 20, 2007 (as amended, restated, replaced, supplemented or otherwise modified from time to time, the “Loan Agreement”; capitalized terms used but not defined in this Amendment have the meanings given in the Loan Agreement), whereby Lenders have committed to make certain loans and other extensions of credit to Borrower upon the terms and conditions set forth therein; and WHEREAS, in connection with the repayment of the Arkansas Loan, Borrower has requested that the Lenders and the Agent, and the Lenders and the Agent have agreed to, subject to terms and conditions set forth herein, make certain modifications to the Loan Agreement as further set forth herein; and NOW THEREFORE, in consideration of the premises and mutual covenants contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Amendments to Loan Agreement.Subject to the terms and conditions of this Amendment, from and after the Effective Date the Loan Agreement shall be amended as follows: (a)Section 2.2 of the Loan Agreement is hereby amended by deleting such section in its entirety and substituting in lieu thereof, the following: “Section 2.2Interest Rate; Late Charge The outstanding principal balance of the Loan (including any amounts added to principal under the Loan Documents) shall bear interest at a rate of interest equal to nine and two hundred twenty-nine thousandths of one percent (9.229%) per annum (the "Interest Rate").Interest shall be computed on the basis of a fraction, the denominator of which is three hundred sixty (360) and the numerator of which is the actual number of days elapsed from the date on which the immediately preceding payment was due. If Borrower fails to pay any installment of interest or principal within five (5) days after the date on which the same is due, Borrower shall pay to Agent a late charge on such past due amount, as liquidated damages and not as a penalty, equal to the greater of (a) interest at the Default Rate on such amount from the date when due until paid, and (b) five percent (5%) of such amount, but not in excess of the maximum amount of interest allowed by applicable law.While any Event of Default exists, the Loan shall bear interest at the Default Rate.” (b)Section 2.5 of the Loan Agreement is hereby amended by deleting such section in its entirety and substituting in lieu thereof, the following: “Section 2.5Prepayment. At any time on or after January 1, 2009, Borrower may prepay any of the outstanding principal balance of the Loan in full at any time.If the Loan is accelerated for any reason other than casualty or condemnation, Borrower shall pay, in addition to all other amounts outstanding under the Loan Documents, a prepayment premium ("Prepayment Premium") equal to one percent (1%) of the outstanding principal balance of the Loan. Upon any prepayment of the Loan (regardless of the source of such prepayment and whether voluntary, by acceleration or otherwise), Borrower shall pay Lender, for the benefit of Lender the Breakage Amount.“Breakage Amount”means an amount, as reasonably calculated by Lender, equal to the amount of any losses, expenses, liabilities (including, without limitation, any loss (including interest paid) and lost opportunity cost in connection with the re-employment of such funds) that Lender or its Affiliates may sustain in its capacity as a counterparty to any swap, collar, hedge or other instrument relating specifically to the Loan as a result of any prepayment of the Loan (regardless of the source of such prepayment and whether voluntary, by acceleration or otherwise).” (c)Section 2.9 Defeasance of the Loan Agreement is hereby amended by deleting such section in its entirety and replacing it with “Section 2.9 [Reserved]”. (d)Section 7.28 of the Loan Agreement is hereby amended by deleting such section in its entirety and substituting in lieu of the following: “(a) Commencing on September 30, 2008, and as of the last day of each calendar quarter thereafter during the term of the Loan, the average daily occupancy at the Project for the immediately preceding three (3) month period shall be greater than eighty-five percent (85%) of the average daily occupancy at both the Project for the three (3) month period immediately preceding the Closing.“Occupancy” under this Section 7.28(a) shall mean beds occupied by a resident at the Project and paying at least applicable Medicare, Medicaid or insurance reimbursement rates. (b) Commencing on September 30, 2008, and as of the last day of each calendar quarter thereafter during the term of the Loan, the Debt Service Coverage Ratio (as determined by Agent) for the immediately preceding six (6) month period shall equal or exceed 0.90:1.00 and the Project Yield (as determined by Agent) for the immediately preceding six (6) month period shall equal or exceed ten percent (10.0%).” (e)Section 9.14 of the Loan Agreement is hereby amended by deleting such section in its entirety and replacing it with “Section 9.14[Reserved]”. (f)Schedule I of the Loan Agreement is hereby amended as follows: (i)The definition of Debt Service Coverage Ratio is hereby amended by deleting the following sentence from the end of the definition of such term: “For purposes of Section 7.28(b), Debt Service Coverage Ratio shall mean the ratio of (i) the sum of the Net Operating Income (calculated in accordance with Schedule II attached hereto) from the Project and the Net Operating Income from the Arkansas Project, each taken as a whole, for a particular period, to (ii) the sum of the payments of interest due on the Loan and the payments of interest due on the Arkansas Loan for the same period plus principal and amortization during the same period.” (ii)The definition of Project Yield is hereby amended by deleting the following sentence from the end of the definition of such term: “For purpose of Section 7.28(b), Project Yield shall mean the ratio, expressed as a percentage, of (a) the sum of the annualized Net Operating Income for the Project plus the annualized Net Operating Income for the Arkansas Project, each taken as a whole, as determined by Agent for a particular period, to (b) the sum of the outstanding principal balance of the Loan plus the outstanding principal balance on the Arkansas Loan.” (g)Schedule I of the Loan Agreement is hereby further amended by deleting the defined term Arkansas Project”. (h)Any and all references in the Loan Agreement to the “Arkansas Borrower,” the “Arkansas Loan,” the “Arkansas Loan Agreement,” the “Arkansas Mortgages,” the “Arkansas Mortgage Amendments” and the “Arkansas Note” shall be and hereby are of no further force and effect. 2.Representations and Warranties.Borrower hereby represents and warrants to the Agent and Lenders that this Amendment has been duly authorized, executed and delivered by Borrower and that, after giving effect to the amendments set forth in Section 1 of this Amendment, (a) neither an Event of Default nor any event that, with the passage of time or notice or both, would, unless cured or waived, become an Event of Default, has occurred and is continuing as of this date, and (b) all of the representations and warranties made by Borrower or Guarantor in the Loan Agreementor any other Loan Document are true and correct in all material respects on and as of the date of this Amendment (except to the extent such representations and warranties specifically relate to an earlier date, in which case they were true, correct and complete in all material respects on and as of such earlier date). 3.Guarantor Acknowledgement. (a)Guarantor hereby acknowledges that it has reviewed the terms and provisions of the Loan Agreement and this Amendment.Guarantor hereby confirms that its
